Citation Nr: 1424556	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine.


REPRESENTATION
				
Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.  He is the recipient of the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a rating in excess of 30 percent for the Veteran's back disability and service connection for sciatic nerve damage, bilateral hearing loss, and tinnitus.

In August 2008, the Veteran entered a notice of disagreement as to the aforementioned issues and a statement of the case pertaining to his claims for an increased rating for his back disability and service connection for sciatic nerve damage was issued in January 2010.  In a January 2010 Decision Review Officer (DRO) decision, service connection for bilateral hearing loss and tinnitus was granted.  As such was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran perfected his appeal as to the remaining issues in January 2010.

Thereafter, a January 2014 rating decision granted service connection for sciatic nerve damage of the right lower extremity as related to the Veteran's back disability and assigned an initial 40 percent rating, effective January 10, 2013.  While the Veteran has not appealed the propriety of the assigned disability rating or effective date for his right lower extremity disability, such issues are part and parcel of his claim of entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of such disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating formula for Diseases and Injuries of the Spine (2013).   

The Veteran testified before a Decision Review Officer (DRO) at the RO in July 2012.  A transcript of the hearing has been associated with the record.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of VA treatment records dated from May 2009 to September 2012, which were considered by the agency of original jurisdiction (AOJ) in the December 2012 supplemental statement of the case, and a May 2014 statement from the Veteran's representative, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome (IVDS) with incapacitating episodes; or neurologic impairment other than sciatic nerve damage of the right lower extremity as of January 5, 2011.

2.  From January 5, 2011, the Veteran's sciatic nerve damage of the right lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve with severe right sciatic pain, without more severe manifestations more nearly approximating severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria have not been met for a rating in excess of 30 percent for old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2013).

2.  As of January 5, 2011, the criteria for an initial 40 percent rating, but no higher, for sciatic nerve damage of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  The United States Court of Appeals for the Federal Circuit has held that VA could cure a timing defect by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2008, sent prior to the rating decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the Veteran was provided with letter in March 2009, which described the specific rating criteria for his back disability.  Thereafter, his claim was readjudicated in the December 2009 statement of the case, and December 2012 and January 2014 supplemental statements of the case, thus curing any timing defect.  See Mayfield, supra; Prickett, supra.  

To the extent that the issues pertaining to the propriety of the effective date and initially assigned rating for the Veteran's sciatic damage of the right lower extremity are considered part and parcel of his claim for an increased rating claim for his back disability, adequate VCAA notice was provided to him as noted in the preceding paragraphs.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for sciatic nerve damage of the right lower extremity was granted and an initial rating and effective date was assigned in the January 2014 rating decision.  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board observes that the Veteran has reported private treatment for his claimed disorders from Dr. K. D. Kreger at the July 2012 DRO hearing.  Although a letter of treatment from Dr. K. D. Kreger has been associated with the claims file, treatment records have not been associated with the claims file since the DRO hearing.  The DRO instructed the Veteran to complete and return an authorization form so as to allow VA to obtain such records if he believed those records were important to his claims.  However, the Veteran did not complete or return any authorizations.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in March 2008, May 2009, and September 2012 in conjunction with the claim on appeal.  In an August 2008 notice of disagreement, the Veteran expressed concerns that the March 2008 VA examination was inadequate.  The Veteran was then afforded two more examinations in May 2009 and September 2012.  Neither the Veteran nor his representative has alleged that the May 2009 and September 2012 examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his back disability has worsened in severity since the September 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2012 hearing, the DRO noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected back disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  While such hearing revealed potentially outstanding private and VA treatment records, the DRO afforded the Veteran an opportunity to submit an authorization form so as to allow VA to obtain the former records and subsequently obtained all VA treatment records identified at the hearing.  Moreover, as the hearing discussion raised the issue as to whether the Veteran's back disability had increased in severity, to include whether such results in neurologic impairment, he was subsequently afforded a VA examination in September 2012.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

By way of background, a November 1972 rating decision awarded service connection for a compression deformity L1 and lumbosacral strain with myositis, and assigned an initial 30 percent rating pursuant to Diagnostic Code 5285-5294.  Thereafter, the Veteran filed his current claim for an increased rating in March 2008.  The Board notes that the rating criteria for evaluating back disabilities were amended in September 2002 and September 2003.  As such, in the June 2008 rating decision on appeal, the AOJ recharacterized the Veteran's back disability as old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbar spine, and continued the 30 percent rating pursuant to Diagnostic Code 5003-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is arthritis associated with a residual condition of lumbosacral strain.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Such provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

Under the amended regulations, all back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

The General Rating Formula holds that, for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   

Note (1) of the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Regarding the evaluation of the Veteran's sciatic nerve damage of the right lower extremity, such is rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran testified at a July 2012 DRO hearing that his service-connected back disability has gotten worse over the years and, as such, warrants a rating in excess of 30 percent.  He testified that he cannot lift anything over 15 pounds without causing back pain and has trouble bending over to pick up anything that is lower than his waist.  The Veteran also complained of pain radiating to his buttocks and lower extremities.

The Veteran was afforded VA examinations in March 2008, May 2009, and September 2012 in connection with his increased rating claim.  

The March 2008 VA examiner diagnosed the Veteran with an old compression fracture of the first lumbar vertebra with levoconvex scoliosis and degenerative joint and disc disease involving the lumbosacral spine.  The Veteran complained that, for the previous 4 years, he had on average low back pain once a month for about a few days to a few weeks each time.  He rated his pain as 3 out of 10 for back pain episodes that resulted from prolonged sitting for more than 35 minutes and lifting weights of more than 10 pounds.  He rated his pain as 5 out of 10 for back pain episodes that resulted from frequent bending or climbing more than one flight of stairs at a stretch.  The Veteran said he was taking Motrin as needed to treat his back pain.  Back pain was also noted to radiate to both lower extremities, more so on the right side.  The examiner noted no paresthesias, paralysis of the lower extremities, or sphincter disturbances.  

Upon examination, the Veteran was able to demonstrate the following range of motion: forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  There was minimal tenderness present over the lumbar area and minimal scoliosis present in the upper lumbar area.  Lasegue signs were negative on both sides and no objective neurological findings were elicited in either lower extremity related to the back.  The Veteran's deep tendon reflexes and gait were normal.  Dorsiflexion of both great toes and ankles were normal. 

At the May 2009 VA examination, the examiner also diagnosed the Veteran with an old compression fracture of the first lumbar vertebra with convex scoliosis and degenerative joint and disc disease involving the lumbosacral spine.  During the May 2009 examination, the Veteran complained of almost daily and constant chronic low back pain, which he rated as 2 to 3 out of 10.  He stated that his pain level would rise to about 5 out of 10 after prolonged sitting, frequent bending, lifting more than 10 to 15 pounds, and climbing more than one flight of stairs.  He described the pain as low back pain that radiates to his lower extremities, more so on the right.  He also reported having occasional tingling and numbness of the right lower extremity on and off, on average of once or twice a month for the previous year.  The Veteran reported no sphincter disturbances related to his lower back.  There was also no evidence of major incapacitating episodes or flare-ups.  No prolonged immobilization or hospitalization within the last year of the examination.

Upon examination, the examiner found that there was minimal tenderness in the lumbar area with no paraspinal muscle spasms.  The Veteran was able to demonstrate the following range of motions: forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  Joint function was not limited by pain, weakness, fatigue, or lack of endurance after repetitive use. 

Examination of the lower extremities revealed no obvious atrophy.  The Veteran's muscle power was normal and sensations were intact over both lower extremities, including the gluteal region.  Plantar bilateral flexor and deep tendon reflexes were normal on both sides.  Dorsiflexion of both the great toes and ankles were normal. The Veteran exhibited normal gait.  There was no evidence of radiculopathy.  

The Veteran was afforded another VA examination in September 2012.  At such time, he complained that his back pain got progressively worse with exertion and that he cannot bend over or lift more than 15 pounds due to back pain.  The Veteran indicated that his back pain could be exacerbated by bending and lifting weights.  

Upon physical examination, the Veteran was able to demonstrate normal range of motion without pain, which includes a forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

There was no evidence of radiating pain on movement, muscle spasms, tenderness, guarding of movement, or weakness.  Straight leg raising tests were negative bilaterally.  There was no atrophy present in the limbs and the Veteran had normal strength bilaterally for his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and toe extension.  The Veteran also exhibited normal deep tendon reflexes in his knees and ankles, and had normal sensation to light touch in his lower legs, ankles, feet, and toes.  There were no signs or symptoms due to radiculopathy or other neurological abnormalities related to the spine.  The examiner also opined that the Veteran did not suffer from IVDS or arthritis.  The examiner indicated that the Veteran's back disability's impact on his ability to work is that he cannot bend over or lift more than 15 pounds.  

The Veteran's VA treatment records document chronic low back pain.  In May 2010, the Veteran underwent a neurology consultation in relation to his back disability.  The consult noted that the Veteran had increasing low back pain for the last 7-8 years, which he noticed when he wakes up.  The back pain was aggravated by lifting, bending, and stooping.  The Veteran also complained of pain down the posterior thigh and calf to the ankle of his right leg for the last 7-8 years.  This occurred 10-15 times per year, lasting up to 2 days and rarely as long as 3 weeks.  This was affected by the same factors as the back pain and is better with rest and keeping his leg elevated.  Although the back pain is present daily, the leg pain could be more intense than the back pain when present.  The Veteran denied any weakness, sensory, or sphincter complaints. 

Upon neurological examination, the Veteran had no motor weakness, atrophy, clonus or fasciculation.  The Veteran exhibited deep tendon reflexes of the knees at 2+ with the right better than left knee, right ankle at 1 to 2+, and left ankle at 1+.  The Veteran was found to be within normal limits for pin, light touch, pressure, joint, position, vibration and perianal.  He was able to demonstrate a flexion of the back to about 90 percent of normal, with some back pain and tightness in right leg.  The Veteran had some back pain with other range of motion testing.  His gait was within normal limits.  Diagnosis of X-rays and MRI revealed old compression fracture of the L-1 that was quite severe with corresponding kyphosis. 

In January 2011, the Veteran underwent a physical therapy consult.  He stated that his pain level was on average 4 out of 10 and, at worst, was 7 out of 10.  The Veteran demonstrated range of motion of the lumbar spine within functional limits.  There was pain and soreness felt on the lumbar spine paralumbars bilaterally.

The Veteran has also submitted private treatment records, dated in June 2007, and letters of treatment from private providers from Diverse Health Service PLLC, dated in June 2007; Chiropractic and Alternative Health services, dated in March 2008; Dr. R. J. Gross, dated in March 2008; and Dr. K. D. Kreger, dated in January 2013.  The private treatment records and letters of treatment reflect treatment for back pain that radiates to his right buttocks and lower right leg, which becomes worse with sitting and lifting.  It also documents worsening of the Veteran's back pain over the years.  A letter from Dr. K. D. Kreger stated that the Veteran was being treated for severe right sciatic pain since January 5, 2011 and was treated by Dr. Gross before that date.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; IVDS with incapacitating episodes; or neurologic impairment other than sciatic nerve damage of the right lower extremity as of January 5, 2011.

Initially, the Board notes that the March 2008 and May 2009 examiners opined that X-rays revealed degenerative joint disease; however, the September 2012 examiner opined that X-rays revealed no arthritis.  Even assuming that the Veteran has degenerative arthritis, application of Diagnostic Code 5003 provides that arthritis is to be rated based on limitation of motion, which is addressed in the General Rating Formula and will be discussed below.  Moreover, as there is no evidence that the Veteran's back disability involves 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a separate 20 percent rating under Diagnostic Code 5003 is not warranted.

The Board further finds that a rating in excess of 30 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant the next higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  At no point during the appeal period was the Veteran's forward flexion limited to 30 degree or less.  According to the March 2008 and May 2009 VA examiners, the Veteran's forward flexion was limited to 70 degrees without further limitation due to pain, repetitive motion testing, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The May 2010 neurological consult noted that the Veteran's flexion of back was about 90 percent of normal.  According to the January 2010 physical therapy consult and the September 2012 VA examination, the Veteran demonstrated a range of motion within functional limits.  Therefore, the Board finds that, during the entire appeal period, the Veteran's forward flexion was never limited to less than 70 degrees.  In this regard, the March 2008, May 2009, and September 2012 VA examinations specifically determined that the Veteran's flexion was not further limited by pain, repetitive motion testing, or pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See DeLuca, supra; Mitchell, supra.  Furthermore, there is no evidence that the Veteran suffers from ankylosis or unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Therefore, the Board finds that a rating in excess of 30 percent under the General Rating Formula is not warranted.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under the Formula for Rating IVDS Based on Incapacitating Episodes; however, the evidence fails to reflect that his back disability results in IVDS or incapacitating episodes.  In this regard, the Board acknowledges that the Veteran testified that he experienced 'incapacitating episodes' when he was unable to get up due to extreme back pain.  However, the rating criteria defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  In the instant case, the Veteran denied that a physician had prescribed bed rest.  Moreover, the September 2012 VA examination found that there were no signs of lumbar intervertebral disc syndrome with chronic and the Veteran denied any incapacitation in the prior 12 months.  Therefore, a rating in excess of 30 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

As directed by Note (1) of the General Rating Formula, the Board has considered whether the Veteran's back disability results in any associated objective neurologic abnormalities such that separate ratings are warranted.  In this regard, by a January 2014 rating decision, the Veteran was granted service connection for sciatic nerve damage of the right lower extremity as secondary to his service-connected lumbar spine disability, rated as 40 percent disabling as of January 10, 2013, the date of the letter from Dr. Kreger stating that the Veteran was being treated for severe right sciatic pain.  However, upon review of such letter, Dr. Kreger in fact indicated that the Veteran had been seen starting January 5, 2011 for severe right sciatic pain.  Therefore, the Board finds that the separate 40 percent rating for such neurologic impairment should be assigned as of January 5, 2011.  

The Board has further considered whether an effective date prior to January 5, 2011, for a separate rating for the Veteran's sciatic nerve damage of the right lower extremity, and whether separate ratings for other neurological impairments at any time during the appeal period, is warranted.  

Regarding an effective date prior to January 5, 2011, for the separate rating for the Veteran's right leg disability, the Board finds that, prior to such date, the evidence fails to demonstrate an objective neurologic abnormality of the right lower extremity.  In this regard, Dr. Kreger's January 2013 letter states that the Veteran was treated by Dr. Gross prior to January 2011; however, such letter does not identify the nature of such treatment.  Furthermore, the March 2008 examiner noted no paralysis of the lower extremities, no objective neurological findings elicited in either lower extremities that were related to the back, and deep tendon reflexes were normal.  The May 2009 examiner also noted that the Veteran's sensations were intact over both lower extremities, that he had normal plantar bilateral flexor and deep tendon reflexes on both sides, and that there was no evidence of radiculopathy.  During the May 2010 neurology consult, the Veteran exhibited deep tendon reflexes of the knees at 2 + with the right better than left, right ankle at 1 to 2+, and left ankle at 1 +.  The Veteran was found to be within normal limits for pin, light touch, pressure, joint, position, vibration and perianal.  Therefore, prior to January 5, 2011, the Board finds that a separate rating for the Veteran's sciatic nerve damage of the right lower extremity is not warranted.

The Board further finds that, at no point during the appeal period, are separate ratings warranted for other neurologic impairments associated with the Veteran's back disability.  In this regard, the entirety of the evidence is negative for an objective neurologic abnormality of the left lower extremity.  In addition to the findings noted in the preceding paragraph, the September 2012 VA examination revealed no evidence of radiating pain on movement, muscle spasms, tenderness, guarding of movement, or weakness.  Straight leg raising tests were negative bilaterally.  There was no atrophy present in the limbs and the Veteran had normal strength bilaterally for his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and toe extension.  The Veteran also exhibited normal deep tendon reflexes in his knees and ankles, and had normal sensation to light touch in his lower legs, ankles, feet, and toes.  There were no signs or symptoms due to radiculopathy or other neurological abnormalities related to the spine.  Moreover, there is no evidence of other neurological disorders associated with the Veteran's back disability, such as loss of bladder or sphincter control, warranting separate ratings.

The Board recognizes that the Veteran has reported pain radiating to both lower extremities, more so on the right side and occasional tingling and numbness of the right lower extremity, which occurred on average of once to twice a month, to include, as relevant to the right leg, prior to January 5, 2011.  However, the General Rating Formula specifically contemplates radiating pain and such has been considered in the Veteran's current 30 percent rating.  Moreover, there was no evidence of objective neurological abnormalities of the right or left leg related to the Veteran's back disability prior to January 5, 2011, or any time during the appeal period, respectively.   

In this regard, the Board has weighed the probative value of the Veteran's subjective statements regarding pain radiating to both lower extremities and occasional tingling and numbness of the right lower extremity beginning before January 5, 2011 with the objective medical findings demonstrating no neurological impairments of the lower extremities during the time periods, and has determined that such objective findings outweigh his subjective reports.  In this regard, while the Veteran is competent to describe his back symptomatology, to include feelings of radiating pain, numbness, and tingling, he is not competent, as a lay person, to determine nature and etiology of the neurological impairment associated with his back disability.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of a damaged disc on the neurological system.  As such, the question of the onset of the sciatic nerve damage associated with the Veteran's back disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that, prior to January 5, 2011, a separate rating for the Veteran's sciatic nerve damage of the right lower extremity is not warranted.  The Board further finds that, at no point during the appeal period, are separate ratings for other neurologic impairments associated with the Veteran's back disability warranted.  

The Board also finds no basis to assign a rating in excess of 40 percent for the Veteran's sciatic nerve damage of the right lower extremity.  To warrant a 60 percent rating, the next higher available rating, the Veteran's sciatic nerve damage must manifest as severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Further, to warrant an 80 percent rating there must be complete paralysis of the sciatic nerve, defined as where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this regard, although the Veteran's private physician opined that he suffered from severe right sciatic pain, there is no objective evidence of incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve.  Here, the Veteran's May 2009 VA examination, May 2010 neurology consult, and September 2012 VA examination noted no signs of atrophy.  Furthermore, the September 2012 examiner opined that the Veteran also exhibited normal deep tendon reflexes in his knees and ankles and had normal sensation to light touch in his lower legs, ankles, feet, and toes.  Therefore, while Dr. Kreger noted that the Veteran had severe right sciatic pain, the evidence fails to demonstrate that such results in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.  

The Board has also weighed the probative value of the Veteran's subjective statements the severity of his sciatic nerve damage of the right lower extremity.  As discussed above, objective neurological evaluations have failed to reveal neurological impairment that would warrant a rating in excess of 40 percent for his sciatic nerve damage.  In this regard, while the Veteran is competent to describe his back symptomatology, to include feelings of radiating pain, numbness, and tingling, he is not competent, as a lay person, to determine the severity of such symptomatology to neurological impairment associated with his back disability.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact of a damaged disc on the sciatic nerve.  As such, the question of the whether the sciatic nerve damage associated with the Veteran's back disability warrants a rating in excess of 40 percent may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert, supra.  Therefore, the Board finds that the Veteran's sciatic nerve damage of the right leg does not warrant a rating in excess of 40 percent. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's back disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected back disability.  Id.

The Board has considered whether additional staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected back disability with associated sciatic nerve damage of the right lower extremity; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability and associated neurological disorders at issue with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his back disability and associated neurological disorders, which includes his limitation of motion and pain-to include functional loss due to additional symptomatology, and as a result of sciatic nerve damage.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's back or neurological disabilities to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified a the July 2012 DRO hearing that he was currently employed.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his back disability, increased rating in excess of 40 percent for his associated sciatic nerve damage of the right lower extremity, and an effective date prior to January 5, 2011, for his sciatic nerve damage of the right lower extremity.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine is denied.

As of January 5, 2011, a 40 percent rating, but no higher, for sciatic nerve damage of the right lower extremity is granted, subject to applicable law and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


